Citation Nr: 1428697	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  11-05 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability evaluation for multiple sclerosis, left upper extremity, in excess of 20 percent. 

2.  Entitlement to an initial disability evaluation for multiple sclerosis, right upper extremity, in excess of 20 percent.

3.  Entitlement to an initial disability evaluation for multiple sclerosis, left lower extremity, in excess of 20 percent.

4.  Entitlement to an initial disability evaluation for multiple sclerosis, right lower extremity, in excess of 20 percent.

5.  Entitlement to an initial disability evaluation for multiple sclerosis, optic neuritis, in excess of 10 percent.



ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1995 to November 2000.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Nashville, Tennessee, Regional Office (RO) of the United States Department of Veteran Affairs (VA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an August 2012 letter, the Veteran reported worsening symptoms of his multiple sclerosis to include increased difficulty with vision and walking over the last two years.  The Veteran's most recent VA examination was dated in October 2010.

Therefore, another VA examination is necessary to determine the nature and severity of the Veteran's multiple sclerosis disability.  The Board notes the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

In his February 2011 substantive appeal, the Veteran, through his representative, argued that additional manifestations of the Veteran's multiple sclerosis include abnormalities of muscle tone, joint function, and bladder or bowel functional impairment.  These manifestations have not been evaluated for separate ratings.  As the claims are being remanded for an examination, the AOJ should discuss whether any additional manifestations found on VA examination warrant a separate disability rating.

No action is required of the Veteran until he is notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran identify all medical care providers who treated the Veteran for his multiple sclerosis since May 2012.

After securing the necessary release, the RO should obtain these records, the RO should make efforts to obtain the records of any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for a VA examination, for evaluation of the service-connected multiple sclerosis disability.  The entire claims file, access to Virtual VA, and a complete copy of this remand must be made available to the examiner(s), and the report of the examination(s) should note review of the file.  All appropriate tests should be accomplished, and all clinical findings should be reported in detail.

The VA examiner must identify all current manifestations of the Veteran's multiple sclerosis disability.  Specifically, the examiner must describe any abnormalities of muscle tone, joint function, and bladder or bowel function.  

The examiner should reconcile any opinion with all other clinical evidence of record.  A complete rationale should be provided for any opinion expressed. 

3.  After ensuring that the requested actions are completed, re-adjudicate the claims on appeal.  If any benefit sought is not fully granted, the RO should furnish a supplemental statement of the case (SSOC) and then return the claims file to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



